Exhibit 10

 

OSMONICS, INC.

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT is made by and between OSMONICS, INC., a Minnesota corporation 
(the “Company”), and D. Dean Spatz (the “Employee”), as of the 5th day of June,
2002 (the “Effective Date”).

 

RECITALS

 

A.         The Board of Directors of the Company (the “Board”) recognizes that
the Employee’s contribution to the growth and success of the Company and its
subsidiaries will be substantial.

 

B.         The Company may engage in discussions concerning the possible
acquisition of the Company’s securities by another company or companies, and the
possible merger of the Company with or into another company or companies.

 

C.         Such discussions and the attendant uncertainties caused by such
discussions may have an unsettling effect on key management employees.

 

D.         It is in the best interests of the Company that such key management
employees, including Employee, continue to be employed by the Company, whether
or not an acquisition or merger of the Company occurs.

 

E.          On or about August, 1999, the Board determined that it was and is
appropriate and in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties.

 

F.          The Board of Directors subsequently determined that it would be in
the best interests of the Company to preclude key employees from competing with
the Company should they be required to leave the Company after a Change in
Control (as defined herein).

 

G.         This Agreement sets forth the severance compensation which the
Company agrees it will pay to the Employee if the Employee’s employment with the
Company terminates under one of the circumstances described herein in connection
with a Change in Control (as defined herein).

 

H.         This Agreement also includes certain restrictive covenants by which
Employee agrees to refrain for a certain time from competition with the Company,
from disclosure of confidential information he possesses concerning the Company,
and from any interference with relationships between the Company and other
employees and persons and organizations doing business with the Company.

 

--------------------------------------------------------------------------------


 

I.           Such restrictive covenants and the availability to the Company of
the services of Employee after the date hereof are important considerations in
the Company’s decision to provide the severance benefits under this Agreement,
and the Company is unwilling to provide the benefits set forth below to Employee
unless Employee executes and delivers this Agreement to the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
contained and in further consideration of services performed and to be performed
by the Employee for the Company, the parties hereto agree as follows:

 

AGREEMENT

 

1.  Certain Definitions.  For purposes of this Agreement, the following terms
have the meanings indicated:

 

1.1  Applicable Period. For purposes of this Agreement, the Applicable Period
shall equal the number of months equal to the product of (i) twelve and (ii) the
Factor (defined below).

 

1.2  Annual Cash Compensation.  For purposes of this Agreement, the Employee’s
Annual Cash Compensation shall mean the sum of (i) the Employee’s Annual Base
Compensation plus (ii) an amount equal to the Employee’s Annual Bonus
Compensation.

 

1.3  Annual Base Compensation.  For purposes of this Agreement, the Employee’s
Annual Base Compensation shall mean the Employee’s annual base salary determined
as of the time of the Change in Control of the Company or, if higher,
immediately prior to the date the Notice of Termination is given. 
Notwithstanding the foregoing, Annual Base Compensation shall not include any
stock option received by the Employee from the Company nor any cash received or
income reported by the Employee as a result of stock options received from the
Company.

 

1.4  Annual Bonus Compensation.  For purposes of this Agreement, Annual Bonus
Compensation means an amount equal to the greater of (i) the Employee’s annual
incentive target bonus for the fiscal year in which the Date of Termination
occurs, (ii) the Employee’s annual incentive target bonus for the fiscal year in
which the Change in Control occurs, (iii) the annual incentive bonus the
Employee received for the fiscal year prior to the Change in Control of the
Company, or (iv) the annual incentive bonus the Employee received for the fiscal
year prior to the Date of Termination.  Notwithstanding the foregoing, Annual
Bonus Compensation shall not include any stock option received by the Employee
from the Company nor any cash received or income reported by the Employee as a
result of stock options received from the Company.

 

2

--------------------------------------------------------------------------------


 

1.5  Cause.

 

1.5.1  For purpose of this Agreement “Cause” shall mean:

 

1.5.1.1  the willful and continued failure by the Employee to substantially
perform his material duties hereunder (other than any such failure resulting
from the Employee’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination by
the Employee for Good Reason), after receipt by the Employee of written demand
for substantial performance of his material duties is delivered by the Company
that specifically identifies the manner in which the Company believes the
Employee has not substantially performed his material duties and which notice
gives the Employee not less than forty-five (45) days to remedy any such failure
to substantially perform his material duties or

 

1.5.1.2  the willful engaging by the Employee in misconduct which is materially
injurious to the Company, monetarily or otherwise.

 

1.5.2  No act, or failure to act, on the Employee’s part shall be considered
“willful” unless done, or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.

 

1.5.3  Notwithstanding the foregoing, the Employee shall not be deemed to have
been terminated for Cause without (i) reasonable notice to the Employee setting
forth the reasons for the Company’s intention to terminate for Cause, and (ii)
delivery to the Employee of a Notice of Termination from the Board finding that
in the good faith opinion of the Board the Employee was guilty of conduct set
forth above in clause 1.5.1 or 1.5.2 hereof, and specifying the particulars
thereof in detail.

 

1.6  Change in Control.  A “Change in Control” of the Company shall occur if:

 

1.6.1  any person (as defined in Sections 3(a)(9) and 13(d)(3) of the ‘34 Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated pursuant to
the ‘34 Act), directly or indirectly, of thirty-five percent (35%) or more of
combined voting power of the Company’s then outstanding securities; provided,
however, that if any such person is now the beneficial owner of thirty-five
(35%) or more of such voting power as of the date of execution of this
Agreement, the present existence of such ownership shall not constitute a
“Change in Control” unless such person changes in identity or composition or the
same person becomes the beneficial owner, directly or indirectly, of fifty (50%)
of such voting power. For this purpose, a “person” does not include any Company
employee benefit plan, any company the shares of which are held by the

 

3

--------------------------------------------------------------------------------


 

Company’s shareholders in substantially the same proportion as they held the
Company’s stock, or any testamentary trust or estate;

 

1.6.2  the occurrence within any twelve (12)-month period during the term of the
Agreement of a change in the Board with the result that the Incumbent Members do
not constitute a majority of the Board;

 

1.6.3  the occurrence of  any merger, consolidation, amalgamation, plan or
arrangement, reorganization or similar transaction involving the Company, other
than, in the case of any of the foregoing, a transaction in which the
shareholders of the Company immediately prior to the transaction hold
immediately thereafter, in the same proportion as immediately prior to the
transaction, more than fifty percent (50%) of the combined voting power of the
then outstanding securities of the resulting entity; or

 

1.6.4  the occurrence of the sale or other disposition of all or substantially
all of the Company’s assets (including a plan of liquidation).

 

1.7  Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended (or
any successor provision) and any Treasury Regulations issued thereunder.

 

1.8  Date of Termination.  “Date of Termination” shall mean:

 

1.8.1  if the Employee’s employment is terminated by the Company for Disability,
thirty (30) days after Notice of Termination is given to the Employee (provided
that the Employee shall not have returned to the performance of the Employee’s
duties on a full-time basis during such thirty (30)-day period); or

 

1.8.2  if the Employee’s employment is terminated by the Company for any other
reason, the date on which a Notice of Termination is delivered to the Employee;
provided that if within thirty (30) days after any Notice of Termination is
delivered to the Employee by the Company the Employee notifies the Company that
a dispute exists concerning the termination, the Date of Termination shall be
the date the dispute is finally determined, whether by mutual agreement by the
parties, by one or more qualified medical doctors in the case of Disability, or
upon final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected).

 

1.9  Disability. “Disability” shall mean the Employee’s inability to
substantially perform his material duties on a full-time basis for twelve (12)
consecutive months due to physical or mental illness, if within thirty (30) days
after Notice of Termination is thereafter given by the Company the Employee
shall not have returned to the full-time performance of the Employee’s duties;
provided, however, that if Employee shall not agree with a determination to
terminate him because of Disability, the question of Employee’s ability shall be
subject to the certification of a qualified medical doctor agreed to by the
Company and the Employee or, in the event of the Employee’s

 

4

--------------------------------------------------------------------------------


 

incapacity to designate a doctor, the Employee’s legal representative.  In the
absence of agreement between the Company and the Employee, each party shall
nominate a qualified medical doctor and the two doctors shall select a third
doctor, who shall make the determination as to Disability.

 

1.10         Factor.  For purposes of this Agreement, the Factor shall be three.

 

1.11         Good Reason.  Termination for “Good Reason” shall mean one or more
of the following:

 

1.11.1  a demeaning or a material adverse involuntary change in Employee’s
duties, status, title or position as an Employee or officer of the Company, such
as the removal of the Employee as an officer, manager, etc. which position the
Employee held at the time of the Change in Control.  For purposes of this
section, the fact that the Company is a subsidiary of an acquirer or a division
of an acquirer shall not in and of itself be considered a material change to the
Employee’s duties, status, title or position and any change in titles to make
such title consistent with those of an acquirer shall not in and of itself be
considered a material change to the Employee’s duties, status, titles or
position, duties, responsibilities; or

 

1.11.2  a reduction by the Company in the Employee’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company’s failure to increase within twelve (12)
months of the Employee’s last increase in base salary the Employee’s base salary
after a Change in Control of the Company in the amount which at least equals, on
a percentage basis, the average percentage increase in base salary for all
similarly situated Employees of the Company effected in the preceding twelve
(12) months or a change in the eligibility requirements or performance criteria
under any Plan under which Employee is covered as of the Effective Date, which
adversely affects Employee and is not substantially cured as provided in Section
1.11.3; or

 

1.11.3  any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s Profit Sharing Plan,
group life insurance plan, and medical, dental, accident and disability plans)
in which the Employee is participating at the time of a Change in Control of the
Company (or any other plans providing the Employee with substantially similar
benefits) (hereinafter referred to as “Benefit Plans”), or the taking of any
action by the Company which would adversely affect the Employee’s participation
in or materially reduce, in the aggregate, the Employee’s benefits under any
such Benefit Plan or deprive the Employee of any material fringe benefit enjoyed
by the Employee at the time of a Change in Control of the Company (unless the
Company or the acquirer provide substantially similar benefits  to the Employee
under other plans, or provides benefits (including cash payments) which are in
the

 

5

--------------------------------------------------------------------------------


 

aggregate  comparable financially to the aggregate benefits provided under the
Benefit Plans on an after tax basis); or

 

1.11.4  any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, bonus and contingent bonus
arrangements and credits and the right to receive performance awards and similar
incentive compensation benefits) in which the Employee is participating at the
time of a Change in Control of the Company (or any other plans or arrangements
providing him with substantially similar benefits) (hereinafter referred to as
“Incentive Plans”) or the taking of any action by the Company which would
adversely affect the Employee’s participation in any such Incentive Plan or
reduce in the aggregate the Employee’s benefits under any such Incentive Plan
(unless the Company or the acquirer provide substantially similar benefits to
the Employee under other plans); or

 

1.11.5  any failure by the Company to continue in effect any plan or arrangement
to receive securities of the Company (including, without limitation, the
Company’s 1993 Stock Option Plan and any other plan or arrangement to receive
and exercise stock options, stock appreciation rights, restricted stock or
grants thereof) in which the Employee is participating at the time of a Change
in Control of the Company (or plans or arrangements providing him with
substantially similar benefits) (hereinafter referred to as “Securities Plans”)
or the taking of any action by the Company which would adversely affect the
Employee’s participation in or materially reduce the Employee’s benefits under
any such Securities Plan; or change in the plan which would or could have a
material adverse affect on the amount, timing and condition of benefits which
the Employee may receive under the Plan (unless the Company or the acquirer
provide substantially similar benefits  to the Employee under other plans); or

 

1.11.6  a transfer of the Employee’s place of work to a location which is more
than fifty (50) miles from the Employee’s place of work at the time of the
Change in Control; or

 

1.11.7  the Employer requires the Executive to travel on Employer business
twenty percent (20%) in excess of the average number of days per month the
Executive was required to travel during the one hundred eighty (180)-day period
prior to the Change in Control of the Company exclusive of travel necessitated
primarily by the Change in Control; or

 

1.11.8  any failure by the Company to provide the Employee with the number of
paid personal paid leave days or vacation or sick days to which the Employee is
entitled at the time of a Change in Control of the Company; or

 

1.11.9  any material breach by the Company of any provision of this Agreement;
or

 

6

--------------------------------------------------------------------------------


 

1.11.10  any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company as required under Section 7.1; or

 

1.11.11  any purported termination of the Employee’s employment which is not
effected pursuant to a Notice of Termination and for purposes of this Agreement,
no such purported termination shall be effective.

 

1.12         Incumbent Members.  “Incumbent Members” in respect of any twelve
(12)-month period, shall mean the members of the Board on the date immediately
preceding the commencement of such twelve (12)-month period, provided that any
person becoming a Director during such twelve (12)-month period whose election
or nomination for election was approved by a majority of the Directors who, on
the date of such election or nomination for election, comprised the Incumbent
Members shall be considered one of the Incumbent Members in respect of such
twelve (12)-month period.

 

1.13         Notice of Termination.  A “Notice of Termination” shall mean a
written notice which shall indicate those specific termination provisions in
this Agreement relied upon and which sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee. 
Any and all terminations by the Company shall be communicated by a Notice of
Termination.

 

1.14         ‘34 Act.  “ ‘34 Act” shall mean the Securities Exchange Act of
1934, as amended (or any successor provision).

 

2.  Term.  This Agreement shall commence on the Effective Date first above
written and shall continue in effect until terminated as provided below.

 

2.1  Both parties may terminate this Agreement by mutual consent.

 

2.2  The Company may terminate this Agreement on not less than twelve (12)
months prior written notice, provided, however, that this Agreement shall not
terminate earlier than the date which is twenty-four (24) months after the
Effective Date and provided further that if a Change in Control occurs during
the term of this Agreement, the Agreement shall not terminate before the date
which is two (2) years after the date of such Change in Control or the end of
the Applicable Period whichever is later.

 

3.  Severance Compensation upon a Change in Control and Termination of
Employment.

 

3.1  If (a) a Change in Control of the Company shall have occurred while the
Employee is an employee of the Company, and (b) within the two (2)-year period
beginning on the date of such Change in Control either (i) the Company shall
terminate the Employee’s employment other than for death, Disability, or Cause
(it being understood that a purported termination for Disability or for Cause
which is finally determined not to have been proper shall not be a termination
for Disability or for Cause), or (ii) the Employee shall terminate his
employment for Good Reason, the Company shall

 

7

--------------------------------------------------------------------------------


 

provide the Employee with the payments and benefits set forth below in
consideration of the Employee’s continued employment with the Company and the
additional effort which may be required of the Employee as a result of or in
connection with the Change in Control.

 

3.2  If (a) the Company terminates the Employee’s employment during the period
beginning three (3) months and ending two (2) years after the earlier of (i)
public notice of a transaction that, if consummated, would constitute a Change
in Control, (ii) a letter of intent regarding a transaction that, if
consummated, would be a Change in Control, or (iii) a definitive agreement
regarding a transaction that, if consummated, would be a Change in, (b) a Change
in Control occurs during such two (2) year period, and (c) such termination
occurred for any reason other than for death, Disability, or Cause (it being
understood that a purported termination for Disability or for Cause which is
finally determined not to have been proper shall not be a termination for
Disability or for Cause), the Company shall provide the Employee with the
payments and benefits set forth below in consideration of the Employee’s
continued employment with the Company and the additional effort which the
Employee may be required of the Employee as a result of or in connection with
the Change in Control.

 

3.3  If (a) the Employee shall have terminated his employment for Good Reason 
during the period beginning three (3) months and ending two (2) years after the
earlier of (i) public notice of a transaction that, if consummated, would
constitute a Change in Control, (ii) a letter of intent regarding a transaction
that, if consummated, would be a Change in Control, or (iii) a definitive
agreement regarding a transaction that, if consummated, would be a Change in
Control,and (b) a Change in Control occurs during such two (2) year period, the
Company shall provide the Employee with the payments and benefits set forth
below in consideration of the Employee’s continued employment with the Company
and the additional effort which may be required of the Employee as a result of
or in connection with the Change in Control.

 

3.4  The Company shall pay the Employee any earned and accrued but unpaid
installment of base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid amounts to which
the Employee is entitled as of the Date of Termination under any compensation
plan or program of the Company, including, without limitation, all accrued
vacation time; such payments to be made in a lump sum on or before the fifth
(5th) day following the Date of Termination.

 

3.5  In lieu of any further salary payments to the Employee for periods
subsequent to the Date of Termination, the Company shall pay to the Employee an
amount equal to the product of (i) the Employee’s Annual Bonus Compensation and
(ii) the Factor.  Such amount shall be paid in equal monthly installments over
the Applicable Period with the first such payment due on or before the fifth
(5th) calendar day following the Date of Termination or the Change in Control,
whichever is later, with all subsequent payments due on the same day of the
month as the first such payment (or if such date does not exist, the last date
of such month which is not a weekend or federal holiday).

 

8

--------------------------------------------------------------------------------


 

3.6  During the Applicable Period, the Company will reimburse the Employee for
all reasonable expenses incurred by him (but not including any arrangement by
which the Employee prepays expenses for a period of greater than thirty (30)
days) in seeking employment with another Company including the fees of a
reputable outplacement organization, not to exceed the greater of Ten Thousand
Dollars ($10,000.00) or ten percent (10%) of the Employee’s Annual Cash
Compensation.  The Company’s obligation hereunder shall terminate after the
Employee employment by another employer.

 

3.7  During the Applicable Period (or such greater period of time as may be
required by law), the Company shall maintain in full force for the continued
benefit of the Employee and effect and shall pay the entire cost of providing
benefits to the Employee and his family, all employee welfare benefit plans and
perquisite programs in which the Employee was entitled to participate
immediately prior to the Date of Termination provided that the Employee’s
continued participation is possible under the general terms and provisions of
such plans and programs.  In the event that the Employee’s participation in any
such plan or program is barred, the Company shall, at its sole cost and expense,
arrange to provide at the Company’s cost, the Employee with benefits
substantially similar to those which the Employee would otherwise have been
entitled to receive under such plans and programs from which his continued
participation is barred.  The Company’s obligations hereunder shall be offset by
any benefits the Employee receives from a new employer.

 

3.8  The Company shall fully vest and make distributable all accrued benefits of
the Employee under all employee pension benefit plans (401(k) and profit sharing
plan) in which the Employee was entitled to participate immediately prior to the
Date of Termination.  In the event that such vesting is not permitted by
applicable law, the Company shall, at its sole cost and expense, arrange to
provide at the Company’s cost, the benefits substantially similar to those which
the Employee would otherwise have been entitled to receive under such plans and
programs if such benefits were fully vested and distributable.

 

4.  Vesting of Stock Options on a Change in Control.  Except as provided below,
upon the occurrence of a Change in Control, the Company shall vest and make
immediately exercisable all stock options granted by the Company to the Employee
for the acquisition of the Company’s stock, or at the Employee’s option, pay to
the Employee an amount equal to the amount (less the exercise price, if any, for
such stock subject to the options) which the Employee would have been entitled
to receive had such options been immediately vested and exercisable and the
Employee had exercised such options; and the Company shall cause all stock
issuable pursuant to such options to be immediately tradable upon the applicable
stock exchange upon receipt by the Employee.

 

5.  Limitation on Benefits. Notwithstanding the foregoing, in the event it shall
be determined that any benefit, payment or distribution by the Company to or for
the benefit of the Employee (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (a “Payment”) would, if paid, be subject
to the excise tax imposed by Section 4999 of

 

9

--------------------------------------------------------------------------------


 

the Code (the “Excise Tax”) the Payment shall be reduced to the extent necessary
to eliminate such Excise Tax provided however, that such reduction shall not
apply to the extent that the Payments to the Employee’s net of any taxes,
including but not limited to, the excise tax under Section 4999, are,  after
applying the foregoing reduction, greater than the amount of the Payments net of
tax if the foregoing reduction is not applied.  The Employee may, to the extent
permitted by law, elect which Payment(s) will be reduced.

 

6.  Mitigation: No Effect on Other Contractual Rights.

 

6.1  The Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under Section 3 or 4
of this Agreement be reduced by any compensation earned by the Employee as the
result of employment by another Company after the Date of Termination, or
otherwise.

 

6.2  If the Employee is engaged by the Company or an affiliate as a consultant
upon the Date of Termination, the amount payable under Section 3 of this
Agreement shall be reduced by the amount paid to the Employee as a consultant by
the Company during the Applicable Period.

 

6.3  Except as expressly provided herein, the provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Employee’s existing rights, or rights which
would accrue solely as a result of the passage of time, under any Benefit Plan,
Incentive Plan or Securities Plan, employment agreement or other contract, plan
or arrangement.

 

7.  Assumption by Successor to the Company.

 

7.1  The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Employee, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 7 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.  If at any
time during the term of this Agreement the Employee is employed by any
corporation a majority of the voting securities of which is then owned by the
Company, “Company” as used in this Agreement shall in addition include such
Company.  In such event, the Company agrees that it shall pay or shall cause
such Company to pay any amounts owed to the Employee pursuant to Section 3
hereof.

 

7.2  This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal and legal

representatives, executors, administrators, successors,

 

10

--------------------------------------------------------------------------------


 

heirs, distributees, devisees and legatees.  If the Employee should die while
any amounts are still payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Employee’s devisee, legatee, or other designee or, if there be
no such designee, to the Employee’s estate.

 

8.  Company’s Right to Terminate Employment.  Notwithstanding anything contained
in this Agreement to the contrary, except to the extent that the Employee has a
written employment agreement with the Company, the Company may terminate the
Employee’s employment at any time, for any reason or no reason, and no provision
contained herein shall affect the Company’s ability to terminate the Employee’s
employment at any time, with or without Cause.  Except as otherwise expressly
provided herein, nothing herein shall in any way require the Company to provide
any of the benefits specified in this Agreement prior to a Change in Control,
nor shall this Agreement be construed in any way to establish any policies or
other benefits for the Employee or any other employee of the Company whose
employment with the Company is terminated prior to a Change in Control.

 

9.  Covenant Payments: Documents, Confidentially, Non-Compete Covenants

 

9.1  Covenant Payment.  In consideration of the Employee’s obligations under
this Section 9, the Company shall pay to the Employee each month during the
Applicable Period an amount equal to one-twelfth (1/12) of the Employee’s Annual
Base Compensation, increased as provided below.  The first such payment shall be
due on or before the fifth (5th) calendar day following the Date of Termination
or the Change in Control, whichever is later, with all subsequent payments due
on the same day of the month as the first such payment.  During the Applicable
Period, such monthly payments shall be increased on each anniversary of the
commencement of such payments by the increase in the Consumer Price Index (as
published by the U.S. Department of Commerce for the metropolitan area in which
the Employee was last employed by the Company) during the preceding twelve (12)
consecutive months.

 

9.2  Definition.  For purposes of this Section 9 the term “Company” shall
include Osmonics and any and all subsidiaries of the foregoing and any entities
related through common controlling ownership to Osmonics immediately prior to
the date of the Change in Control.

 

9.3  Documents.  Employee shall not (except in the performance of his duties
hereunder) at any time or in any manner, make or cause to be made any copies,
pictures, duplicates, facsimiles or other reproductions or recordings or any
abstracts or summaries of any reports, studies, memoranda, correspondence,
manuals, records, plans or other written, printed or otherwise recorded
materials of any kind whatever belonging to or in the possession of Company or
of any affiliate of Company or any customer or client of Company.  Employee
shall have no right, title or interest in any such material, and Employee agrees
that (except in the performance of his duties under this Agreement) he will not,
without the prior written consent of Company, remove any material from the
premises of Company or any affiliate of Company and that he will surrender all
such

 

11

--------------------------------------------------------------------------------


 

material to Company immediately upon the termination of his employment or at any
time prior thereto upon the request of Company.

 

9.4  Proprietary Information, Confidentiality. Without the prior written consent
of Company (which may be withheld with or without reason), Employee shall not at
any time (after the date hereof, whether during or after his employment with
Company), directly or indirectly, use for his own benefit or purposes or for the
benefit or purposes of any other person, firm, partnership, association,
corporation or business organization, entity or enterprise, or disclose (except
in the performance of his duties hereunder) in any manner to any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, any trade secrets, information, data, know-how or knowledge
(including, but not limited to, that relating to costs, products, equipment,
merchandising and marketing methods, suppliers, customers, personnel training
programs, business expansion plans or financing) which is proprietary to Company
or any affiliate of Company or any client or customer of Company. This Section
9.4 shall not apply to any such data, information, know-how or knowledge which
(a) is publicly known or which hereafter becomes publicly known through no fault
of Employee; or (b) the disclosure of which is legally compelled.  Employee
acknowledges that Company intends any and all information referred to above to
be proprietary unless a policy to the contrary is adopted by Company’s Board of
Directors.

 

9.5  Improvements and Inventions.

 

9.5.1  Notification and Disclosure.  Employee shall promptly notify Company in
writing of the existence and nature of, and shall promptly and fully disclose to
Company, any and all ideas, improvements and inventions, whether or not they are
believed to be patentable (all of which are hereinafter sometimes referred to as
“Inventions”), which Employee has conceived or first actually reduced to
practice and/or may conceive or first actually reduce to practice during the
period of Employee’s employment or which Employee may conceive or reduce to
practice within one (1) year after termination of employment, if such Inventions
relate to a product or process upon which Employee worked during his last three
(3) years of employment by Company.  An Invention for which no equipment,
supplies, facility or trade secret information of Company was used and which was
developed entirely on Employee’s own time, and which does not relate to the
business of Company or to Company’s actual or demonstrably anticipated research
or development, or which does not result from any work performed by Employee for
Company is not considered to be the property of Company.

 

9.5.2  Ownership of Inventions and Work Product.  All such Inventions and all
right, title, and interest of every kind and nature, whether now known or
unknown, in and to any intellectual property, including, but not limited to, any
computer software programs, trademarks, service marks, copyrights, films,
scripts, ideas, creations, and properties invented, created, written, developed,
furnished, produced, or disclosed by Employee, in the course of rendering

 

12

--------------------------------------------------------------------------------


 

services to Company under and pursuant to this Agreement (hereinafter “Work
Product”) shall be the sole and exclusive property of Company or its nominee,
and during the term of his employment and thereafter, whenever requested to do
so by Company, Employee shall execute and assign any and all applications,
assignments and other instruments which Company shall deem necessary or
convenient in order to apply for and obtain Letters Patent or Copyright
Registration of the United States and/or of any foreign countries for such
Inventions and/or Work Product and in order to assign and convey to Company or
its nominee the sole and exclusive right, title and interest in and to such
inventions, and Employee will render reasonable aid and assistance in any
interference or litigation pertaining thereto, all expenses reasonably incurred
by Employee at the request of Company to be borne by Company, provided such aid
assistance does not unreasonably interfere with Employee’s then current
employment.  In this connection, as to work which requires Employee’s time after
termination of his employment, Employee shall be entitled to compensation for
the time requested by Company at an hourly rate equal to the pro rata hourly
rate at which Employee is being paid for a normal pay period immediately prior
to the request for services.  All Inventions and Work Product resulting from
Employee’s employment by Company shall be considered “work for hire” for
purposes of the United States copyright laws.

 

9.6  Covenant Not to Compete.

 

9.6.1  Employee hereby agrees that, during the Applicable Period, the Employee
shall not, without Company’s prior written consent (which may be withheld with
or without reason), “engage or be interested, directly or indirectly” (as
hereinafter defined), whether alone or together with or on behalf of or through
any “other entity” (as hereinafter defined), whether as sole proprietor,
partner, investor, stockholder, or any type of principal whatever, or as agent,
officer, director, employee, technical advisor (except as he is employed by
Company), lender, trustee, beneficiary, or otherwise, in any phase of the
Restricted Business (as hereinafter defined) with any “customer” in the States
where Company engages in its businesses in the United States or any other
country in which Company has conducted its Restricted Business at any time
during the three (3) year period prior to the Change in Control (hereinafter the
“Reference Period”).

 

9.6.2  The term “Restricted Business” as used herein means any business any part
of which consists of (a) manufacturing, sale or distribution of any product
substantially similar to or otherwise competitive with a product manufactured,
sold or distributed by any subsidiary, division or business unit of the Company
during the Reference Period, and (b) any business of a kind in whole or in part
similar to and competitive with that engaged in by Company during the Reference
Period.

 

13

--------------------------------------------------------------------------------


 

9.6.3  The term “Other Entity” as used herein means any person, firm,
partnership, association, trust, venture, corporation or business organization,
entity or enterprise, or any combination thereof.

 

9.6.4  The term “engage or be interested, directly or indirectly” as used herein
shall include, without limitation, giving advice or technical or financial
assistance by loan, guarantees, stock transactions or in any other manner or to
any other entity doing or about to do such restricted business in the area
covered by this Agreement; but shall not by itself include the ownership of less
than one percent (1%) of the outstanding stock of a corporation the shares of
which are publicly traded.

 

9.6.5  The duration of the foregoing covenant shall be extended beyond the time
period set forth therein for a period equal to the duration of any breach or
default of such covenant by Employee.

 

9.6.6  Notwithstanding the foregoing, upon request, which request shall not be
unreasonably denied, Employee may enter the employment of another who was a
customer of Company during the Reference Period, provided that such customer is
not engaged in the Restricted Business in a manner competitive with the Company,
and provided that the position would not involve the design or construction of
products which would be competitive to the products designed and manufactured by
the Company.

 

9.7  Business Relationships.   Employee hereby agrees that, during the
Applicable Period, the Employee shall not, without prior written consent of
Company (which may be withheld with or without reason):

 

9.7.1  request, induce, advise or encourage any customer or supplier, or any
other entity having business dealings with Company, to the extent such business
dealings are in connection with the Restricted Business, to withdraw, curtail or
cancel such business dealings; or

 

9.7.2  hire as employee or independent contractor, or request, induce, advise or
encourage a termination of employment by, any other employee of Company, whether
acting directly or indirectly and whether acting alone or together with or on
behalf of or through any other entity.

 

10.  Miscellaneous.

 

10.1                            Notice.  For purposes of this Agreement, notices
and all other communications provided for in the Agreement shall be in writing
and shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, as follows:

 

14

--------------------------------------------------------------------------------


 

If to the Company:

 

Osmonics, Inc.

5951 Clearwater Drive

Minnetonka, Minnesota 55343

Attn: D. Dean Spatz

 

With a copy to:

 

Maslon Edelman Borman & Brand LLP

3300 Wells Fargo Center

Minneapolis, Minnesota 55402-4140

Attn: Larry A. Koch

 

If to the Employee, to the last known address furnished to the Company by the
Employee, or such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

10.2         Waiver, Modification.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Employee and such officer of the Company as
may be specifically designated by the Board.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or in compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provision or conditions at the
same or at any prior or subsequent time.  No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which is not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

 

10.3         Severability.  The invalidity or unenforceability of any provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

10.4         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

10.5         Arbitration.  Except as provided herein for injunctive relief, in
the event of any dispute concerning or arising out of this Agreement, such
dispute shall be submitted by the parties to arbitration.  Arbitration
proceedings may be commenced by either party giving the other party written
notice thereof and proceeding thereafter in accordance with the rules and
procedures of the American Arbitration Association.  Any such arbitration shall
take place before a single arbitrator in the city nearest the Employee’s last
place of employment with the Company.  Any such arbitration shall be governed by
and subject to

 

15

--------------------------------------------------------------------------------


 

the applicable laws of the State of Minnesota (including the discovery
provisions of Minnesota and the Minnesota Code of Civil Procedure), and the then
prevailing rules of the American Arbitration Association.  The arbitrator’s
award in any such arbitration shall be final and binding, and a judgment upon
such award may be enforced by any court of competent jurisdiction.  Except as
provided above and in the following sentence, one-half (½) of the cost of
arbitration shall be paid by each party, except that each party shall be liable
for its own attorneys’ fees and other expenses incurred directly by it. 
However, the arbitrator may, in his or her discretion, award expenses and
attorneys’ fees to the prevailing party as determined by the arbitrator.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date and year first above written.

 

 

OSMONICS, INC

 

 

 

 

 

By

D. Dean Spatz

 

 

It’s CEO

 

16

--------------------------------------------------------------------------------


 

Schedule of Executives / Officers with substantially identical change in control
agreements and their applicable period:

 

Executives / Officers

 

Applicable Period

 

 

 

Edward J. Fierko

 

3

Keith B. Robinson

 

3

Roger S. Miller

 

2

Curtis D. Weitnauer

 

2

Richard F. Elliott

 

2

 

17

--------------------------------------------------------------------------------